                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MICHAEL RODRIGUEZ,                                  Case No. 19-cv-06757-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL WITH LEAVE
                                                                                             TO AMEND
                                   9             v.

                                  10     T. FOSS,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Salinas Valley State Prison (“SVSP”), has filed a pro se action

                                  14   pursuant to 42 U.S.C. § 1983 alleging that SVSP officials have violated his constitutional rights.

                                  15   His complaint (Dkt. No. 1) is now before the Court for review under 28 U.S.C. § 1915A. For the

                                  16   reasons set forth below, the complaint is DISMISSED with leave to amend. Plaintiff has been

                                  17   granted leave to proceed in forma pauperis in a separate order.

                                  18                                               DISCUSSION

                                  19   A.     Standard of Review

                                  20          A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  21   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                  22   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                  23   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                  24   monetary relief from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1),

                                  25   (2). Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police

                                  26   Dep’t, 901 F.2d 696, 699 (9th Cir. 1988).

                                  27          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                  28   claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “Specific facts are not
                                   1   necessary; the statement need only “‘give the defendant fair notice of what the . . . claim is and the

                                   2   grounds upon which it rests.’” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                   3   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                   4   plaintiff’s obligation to provide the grounds of his ‘entitle[ment] to relief’ requires more than

                                   5   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not do. .

                                   6   . . Factual allegations must be enough to raise a right to relief above the speculative level.” Bell

                                   7   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                   8   proffer “enough facts to state a claim for relief that is plausible on its face.” Id. at 570.

                                   9           To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  10   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  11   the alleged violation was committed by a person acting under the color of state law. See West v.

                                  12   Atkins, 487 U.S. 42, 48 (1988).
Northern District of California
 United States District Court




                                  13   B.      Complaint

                                  14           The complaint names as defendants Senior Psychologist Supervisor Gregg, Psychologist

                                  15   and Chief of Mental Health Yanez, Senior Psychologist Specialist Price, Chief Medical Executive

                                  16   Kumar, Chief Physician and Surgeon Bright, and Warden Foss. The complaint alleges that

                                  17   defendants have failed and refused to treat his gender dysphoria, despite plaintiff’s repeated

                                  18   requests. The complaint also alleges that defendants have failed to maintain the confidentiality of

                                  19   plaintiff’s confidential information which he disclosed pursuant to evaluations regarding his

                                  20   gender dysphoria, and allowed the confidential information to be used to disparage and ridicule

                                  21   him, and to have plaintiff physically harmed. Dkt. No. 1 at 2-5. The complaint alleges that these

                                  22   actions have violated plaintiff’s rights under the Eighth Amendment, First Amendment, and

                                  23   Fourteenth Amendment. Dkt. No. 1 at 5.

                                  24           The complaint will be dismissed with leave to amend because plaintiff has failed to link

                                  25   any of the defendants to the constitutional violation. It is unclear how defendants were involved in

                                  26   the alleged constitutional violations. Section 1983 liability may be imposed on an individual

                                  27   defendant only if the plaintiff can show that the defendant proximately caused the deprivation of a

                                  28   federally protected right. See Leer v. Murphy, 844 F.2d 628, 634 (9th Cir. 1988). In filing an
                                                                                           2
                                   1   amended complaint, plaintiff should name, for each instance of a constitutional violation, each

                                   2   person who violated his constitutional right(s), describe what each person did to violate his

                                   3   right(s), and state where and the violation occurred. He must be careful to allege facts showing

                                   4   the basis for liability for each individual defendant. He should not refer to them as a group (e.g.

                                   5   “the defendants”); rather, he should identify each involved defendant by name and link each of

                                   6   them to his claim by explaining what each defendant did or failed to do that caused a violation of

                                   7   his constitutional rights.

                                   8           To assist plaintiff in preparing his amended complaint, the Court reviews some relevant

                                   9   legal principles.

                                  10           Gender dysphoria is a serious medical condition, and the failure to provide medically

                                  11   necessary treatment for gender dysphoria violates the Eighth Amendment. Edmo v. Corizon, 935

                                  12   F.3d 757, 785 (9th Cir. 2019). It is unclear, however, how the failure to treat plaintiff’s gender
Northern District of California
 United States District Court




                                  13   dysphoria and the disclosure of an inmate’s confidential information state a claim under the First

                                  14   Amendment or the Fourteenth Amendment.

                                  15           With respect to plaintiff’s allegations against Warden Foss, Chief Medical Executive

                                  16   Kumar, and Chief Physician and Surgeon Bright, the Court reminds plaintiff that Section 1983

                                  17   liability may be imposed on an individual defendant only if the plaintiff can show that the

                                  18   defendant proximately caused the deprivation of a federally protected right. There is no

                                  19   respondent superior liability, or supervisory liability, under Section 1983, i.e. no liability under the

                                  20   theory that one is liable simply because he supervises a person who has violated a plaintiff’s

                                  21   rights. See Taylor v. List, 880 F.2d 1040, 1045 (9th Cir. 1989). When a named defendant holds a

                                  22   supervisory position, the causal link between the supervisory defendant and the claimed

                                  23   constitutional violation must be specifically alleged. See Fayle v. Stapley, 607 F.2d 858, 862 (9th

                                  24   Cir. 1979). To state a claim for relief under Section 1983 against a supervisor defendant, plaintiff

                                  25   must allege some facts that would support a claim that (1) the supervisor defendant proximately

                                  26   caused the deprivation of rights of which plaintiff complains, see Harris v. City of Roseburg, 664

                                  27   F.2d 1121, 1125 (9th Cir. 1981); (2) the supervisor defendant failed to properly train or supervise

                                  28   personnel resulting in the alleged deprivation, Ybarra v. Reno Thunderbird Mobile Home Village,
                                                                                          3
                                   1   723 F.2d 675, 680 (9th Cir. 1984); (3) the alleged deprivation resulted from custom or policy for

                                   2   which the supervisor defendant was responsible, see id.; or (4) the supervisor defendant knew of

                                   3   the alleged misconduct and failed to act to prevent future misconduct, Taylor, 880 F.2d at 1045.

                                   4   Vague and conclusory allegations concerning the involvement of supervisory personnel in civil

                                   5   rights violations are not sufficient to state a claim. See Ivey v. Board of Regents, 673 F.2d 266,

                                   6   268 (9th Cir. 1982).

                                   7                                             CONCLUSION

                                   8          For the foregoing reasons, the complaint is dismissed with leave to amend to address the

                                   9   deficiencies identified above. Within twenty-eight (28) days of the date of this order, plaintiff

                                  10   shall file an amended complaint. The amended complaint must include the caption and civil case

                                  11   number used in this order, Case No. C 19-06757 HSG (PR) and the words “AMENDED

                                  12   COMPLAINT” on the first page. If using the court form complaint, plaintiff must answer all the
Northern District of California
 United States District Court




                                  13   questions on the form in order for the action to proceed. If plaintiff chooses to file an amended

                                  14   complaint, Plaintiff should make it as concise as possible. The amended complaint must be

                                  15   complete in itself without reference to any prior pleading because an amended complaint

                                  16   completely replaces the previous complaints. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th

                                  17   Cir. 1992). Plaintiff may not incorporate material from the prior complaint by reference.

                                  18   Failure to file an amended complaint in accordance with this order in the time provided will result

                                  19   in dismissal of this action without further notice to plaintiff. The Clerk shall include two copies of

                                  20   the court’s complaint with a copy of this order to plaintiff.

                                  21          IT IS SO ORDERED.

                                  22   Dated: 11/27/2019

                                  23                                                     ______________________________________
                                                                                         HAYWOOD S. GILLIAM, JR.
                                  24                                                     United States District Judge
                                  25

                                  26
                                  27

                                  28
                                                                                          4
